


110 HR 2896 IH: Teachers at the Table

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2896
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mrs. McCarthy of New
			 York (for herself and Mr.
			 Terry) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish a volunteer teacher advisory committee.
	
	
		1.Short titleThis Act may be cited as the
			 Teachers at the Table
			 Act.
		2.Volunteer Teacher
			 Advisory CommitteeTitle I of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is
			 amended in the matter preceding part A by adding at the end the
			 following:
			
				1005.Volunteer
				Teacher Advisory Committee
					(a)EstablishmentThe Secretary shall establish an advisory
				committee, to be known as the Volunteer Teacher Advisory Committee. The duty of
				the committee shall be to monitor the effects of this Act, on the ground, in
				classrooms, with a focus on children and families.
					(b)MembersThe
				membership of the committee required by subsection (a) shall consist of public
				school classroom teachers appointed by the Secretary from within the National
				State Teachers of the Year organization (NSTOY). The members shall represent
				diverse and multiple geographic, grade level, and specialty areas. The
				membership shall consist, at the discretion of the Secretary, of either—
						(1)a number of members
				not more than 15 and not fewer than 10; or
						(2)one member from
				each State.
						(c)Annual
				reportThe committee required by subsection (a) shall submit to
				Congress and the Secretary—
						(1)on an annual
				basis, a report on the monitoring carried out under subsection (a); and
						(2)on a quarterly
				basis, updates on that
				monitoring.
						.
		
